ACCEPTED
                                                                                  01-15-00290-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            10/26/2015 2:10:59 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

                            Cause No. 01-15-00290-CR

                         IN THE COURT OF APPEALS             FILED IN
                                                      1st COURT OF APPEALS
                                  FOR THE                 HOUSTON, TEXAS
                     FIRST JUDICIAL DISTRICT OF TEXAS 10/26/2015 2:10:59 PM
                               AT HOUSTON             CHRISTOPHER A. PRINE
                                                               Clerk


                               FERNANDO RAZO,
                                   Appellant,

                                          v.

                             THE STATE OF TEXAS,
                                   Appellee.


                     Appeal from Cause No. 1416480
                         In the 208th District of
                          Harris County, Texas
____________________________________________________________________

         APPELLANT’S MOTION FOR EXTENSION OF TIME
                   TO FILE APPELLANT’S BRIEF
____________________________________________________________________


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellant, FERNANDO RAZO, by and through his counsels of record,

CARMEN ROE and BRENT MAYR, files this Appellant’s Motion to Extend Time to

File Brief and in support shows this Court the following:
                                                I.

      Appellant was convicted in the 208th District Court of Harris County, in Cause

No. 1416480, for the offense of intoxication manslaughter. Punishment was assessed at

10 years in the Texas Department of Criminal Justice Institutional Division.

                                                II.

      The Clerk’s record was filed on May 8, 2015 and the Reporter’s record was filed

on July 27, 2015. Appellant’s Brief is currently due October 26, 2015, after one

extension of time was granted.

                                               III.

      Appellant requests an extension of thirty (30) days until November 25, 2015 to

file its brief. Counsel requests the additional time because the following briefs are due in

the next thirty (30) days: State v. Andreas Marcropoulos, State v. Brent Dalton, State v.

Mashood Uddin, State v. Jerrell Bell, and United States v. Alan Cruz-Palacios. For these

reasons, Counsel has been unable to submit Appellant’s Brief on the due date and hereby

requests an extension of time.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court extend the time for filing Appellant’s Brief in this cause until November 25, 2015.
RESPECTFULLY SUBMITTED,

/s/ Carmen Roe
_________________________________
CARMEN ROE
CARMEN ROE LAW FIRM
SBN: 24048773
440 Louisiana, Suite 900
Houston, Texas 77002
713.236.7755 Phone
713.236.7756 Fax
carmen@carmenroe.com


/s/ T. Brent Mayr
________________________________
T. BRENT MAYR
LAW OFFICE OF BRENT MAYR, P.C.
SBN: 24037052
4101 Washington Avenue, 2nd Floor
Houston, Texas 77007
713.808.9613 Phone
713.808.9991 Fax
bmayr@bmayrlaw.com

ATTORNEYS FOR APPELLANT
                          CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing was served to the

Harris County District Attorney, Appellate Division, 1201 Franklin Street, Houston,

Texas 77002, on October 26, 2015.



                                             /s/ Carmen Roe
                                             _____________________________
                                             CARMEN ROE